Citation Nr: 1633931	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  12-14 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression, to include as secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Adam G. Werner, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1989 to April 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for PTSD.  

In August 2009, the Veteran filed an application to reopen the claim for service connection.  However, as that notice was filed within a year after the March 2009 rating decision, the pervious decision had not become final, and that communications constituted as a timely notice of disagreement. While the subsequent September 2009 rating decision focused on new and material evidence to reopen the claim for service connection, the Board finds that decision was in error.  However, as the subsequent statement of the case was issued on an analysis of the substantive issue of service connection, that error is found to be harmless.  The Board finds that the issue on appeal is entitlement to service connection for a psychiatric disability.  

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in January 2016.  A transcript of that hearing is of record. 


REMAND

The Board finds that additional development is required for the claim for service connection for a psychiatric disability.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim. 

The Board finds that the examinations of record are incomplete.  In the Veteran's most recent VA examination, in January 2012, the VA examiner found that the information of record could not confirm the Veteran's in service trauma without resorting to mere speculation.  The examiner concluded that it was as likely as not that the Veteran's PTSD had its onset prior to service, due to childhood abuse and molestation, and was aggravated by active service.  The Board finds that this VA examination to be incomplete. 

First, the Board notes that a Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or a disease existed before acceptance and enrollment and was not aggravated by that service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2015).  A history of conditions existing prior to service recorded at the time of the entrance examination does not constitute a notation of such conditions for the purpose of establishing whether the Veteran was of sound condition at enlistment. 38 C.F.R. § 3.304(b)(1) (2015).

In order to rebut the presumption of sound condition, VA must show by clear and unmistakable (obvious or manifest) evidence both (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service. C.F.R § 3.304(b) (2015); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  VA must meet the burden to show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  Horn v. Shinseki, 25 Vet. App. 231 (2012).

VA may find a lack of aggravation if clear and unmistakable evidence shows that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231 (2012).  If the burden is met, then the Veteran is not entitled to service-connection benefits.  On the other hand, if the presumption of soundness applies and VA fails to show by clear and unmistakable evidence that the pre-existing condition was not aggravated by active service, then the presumption has not been rebutted.  In that case, the claim will be considered as a claim for service connection and, if granted, no deduction for the degree of disability existing at the time of entrance will be made.  

Here, the Board finds that the January 2012 VA examiner's conclusion does not provide a conclusion with regard to the Veteran's preexisting PTSD to the correct legal standard.  The examiner did not opine whether there was clear and unmistakable evidence to support the conclusion regarding the fact that PTSD preexisted entrance to service.  Therefore, the Board finds that examination to be incomplete and further development is required for VA to fulfill its duty to assist the Veteran.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Further, the Board notes that the additional medical examination and opinions provide by the Veteran's private psychologist to be also incomplete.  Specifically, with regard to the diagnosed depression, while the medical opinion provided noted a positive relationship between service-connected asthma and depression, the private examiner did not provide an adequate rationale regarding the causal relationship.  Therefore, the Board finds that such a brief conclusory statement regarding the etiology of depression is not dispositive of the claim for service connection. 

The Board finds that the January 2012 VA examination to also be incomplete as it also does not discuss the etiology of the Veteran's depression as it relates to the Veteran's active service or as secondary to any service-connected disabilities.  Therefore, a remand is required to ensure adequate VA examinations and medical opinions are obtained with opinion on both on a direct and secondary basis. 

Finally, the Board notes that as this is a case regarding alleged military sexual trauma (MST) during service from the Veteran's former spouse.  VA must be vigilant with regard to providing the Veteran every opportunity to provide corroborating evidence to establish the claimed in-service MST.  The Board notes that in the hearing before the undersigned, and in recent statements she has provided to the VA, the Veteran mentions potential witnesses of the MST during service.  Therefore, to provide the Veteran with every possible opportunity to verify the in-service stressor, the Board finds that the claim should be remanded to give the Veteran another opportunity to provide lay evidence from friends and family to corroborate her account of the in-service MST.  The Board emphasizes that lay evidence need not only be eye witnesses of the described incidents of MST, but because of the nature of her claim, such corroborating evidence may also exemplify change of behavior after the incidents, persons who were told of that incidents shortly after they occurred, or those types of evidence described under C.F.R. § 3.304(f)(5), to verify MST.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment medical records not already of record.  

2.  After obtaining appropriate authorization, obtain any private treatment records identified by the Veteran, to include any records from a private psychologist that are not already of record. 

3.  Specifically request that the Veteran submit any corroborating evidence that could help establish the claimed military sexual trauma (MST) from her former spouse during service, to specifically include any lay statements from friends and family that witnessed the incidents, were told of the incidents during service, or that document any changes in the Veteran's behavior or the events of abuse asserted by the Veteran.  The Veteran should be specifically requested to submit a statement regarding the event described by the Veteran in a January 2016 statement regarding a roommate witnessing one of the assaults during service.

4.  Then, schedule the Veteran for a VA psychiatric examination to evaluate the nature and etiology of any psychiatric disabilities found.  The examiner must review the claims file and should note that review in the report.  A complete rationale for any opinion expressed should be included in the examination report.  The examiner is requested to provide the following information:

(a)  The examiner should provide a full multiaxial diagnosis and should specifically state whether or not each criterion for a diagnosis of PTSD is met.

(b)  The examiner should state whether there is clear and unmistakable evidence that a psychiatric disability preexisted entrance to service.  The examiner should cite to clear and unmistakable evidence of record that supports that finding, and the examiner should discuss the previous VA examination findings in making that opinion.

(c)  If the examiner finds that a psychiatric disability clearly and unmistakably preexisted service the examiner must opine whether any preexisting psychiatric disability clearly and unmistakably was not aggravated (permanently increased in severity beyond the natural progress of the disorder) by service.  The examiner should specifically make a finding whether there is clear and unmistakable evidence that the preexisting psychiatric disability did not increase in severity beyond the natural progress of the disorder during service. 

(d)  For each diagnosed psychiatric disability that did not clearly and unmistakably preexist service, the examiner should opine whether each disability was at least as likely as not (50 percent probability or greater) incurred, caused by, or causally related to any event or incident during active service.  The examiner is asked to opine whether there is sufficient evidence to corroborate the claimed stressor of MST by the Veteran's former spouse during service and should discuss that evidence.

(e)  The examiner is asked to specifically opine whether it is as likely as not (50 percent probability or greater) that depression was caused by any service-connected disability.  The opinion must be reconciled with the opinion provided by private psychologist, Dr. J.A., in July 2013.  

(f)  The examiner is asked to specifically opine whether it is as likely as not (50 percent probability or greater) that depression has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by any service-connected disability.  The opinion must be reconciled with the opinion provided by private psychologist, Dr. J.A., in July 2013.  

5.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

